105 N.J. Super. 48 (1969)
251 A.2d 134
ATLANTIC MUTUAL INSURANCE COMPANY, A CORPORATION AND SAPOLIN PAINTS, INC., A CORPORATION, PLAINTIFFS-APPELLANTS,
v.
MARY A. RICHARDS, INDIVIDUALLY AND AS EXECUTRIX, ETC., DEFENDANT-RESPONDENT, AND NATIONAL LEAD COMPANY, ETC., DEFENDANT, AND THE EMPLOYERS' LIABILITY ASSURANCE CORP., LTD., A CORPORATION, DEFENDANT-RESPONDENT.
Superior Court of New Jersey, Appellate Division.
Argued February 13, 1969.
Decided February 26, 1969.
*49 Before Judges SULLIVAN, FOLEY and LEWIS.
Mr. Richard J. Badolato argued the cause for plaintiffs-appellants (Messrs. Schneider & Morgan, attorneys).
Sonia Napolitano argued the cause for defendant-respondent (Messrs. Pindar, McElroy, Connell & Foley, attorneys).
PER CURIAM.
The judgment herein is affirmed substantially for the reasons given by Judge Furman in his opinion. In addition, we conclude that Sapolin Paints was not using the vehicle at the time of the accident in question and, therefore, was not an additional insured under Employers' policy.
Affirmed.